FILED
                                                                Feb 20 2020, 12:08 pm

                                                                     CLERK
                                                                 Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court


                          IN THE

  Indiana Supreme Court
             Supreme Court Case No. 19S-JC-505

In the Matter of M.S. (Minor Child in Need of
           Services); A.C. (Mother)
                           Appellant,

                              –v–

     Indiana Department of Child Services
                            Appellee.


    Argued: October 15, 2019 | Decided: February 20, 2020

           Appeal from the Hendricks Superior Court
                     No. 32D03-1711-JC-186
              The Honorable Karen M. Love, Judge

    On Petition to Transfer from the Indiana Court of Appeals
                        No. 18A-JC-2843



                   Opinion by Justice David
Chief Justice Rush and Justices Massa, Slaughter, and Goff concur.
David, Justice.

   Indiana law provides that a trial court must dismiss a petition alleging
a child is in need of services if the court does not conclude a factfinding
hearing within 120 days of the filing of the petition by the State. Ind. Code
§ 31-34-11-1(d). Indiana Rules of Trial Procedure, however, allow a party
to move for a continuance if that party can show “good cause” for why a
continuance is necessary in a particular case. Ind. Trial Rule 53.5. The issue
presented in this case is whether the legislature’s 120-day constraint on a
CHINS proceeding may be enlarged under our trial rules if a party to the
proceeding—in this case the Mother—moves for a good faith continuance
that results in the conclusion of factfinding beyond the codified 120-day
limit. Finding that this time period may be extended only for good cause,
we affirm the trial court’s denial of Mother’s motion to dismiss the CHINS
petition.


Facts and Procedural History
   On November 12, 2017, the Department of Child Services (DCS)
received reports alleging several children, including M.S., were victims of
neglect. The allegations stemmed from an incident in which one child
received a critical injury that ultimately resulted in that child’s death. M.S.
was removed from the care of her mother, A.C., and placed with her
maternal grandmother. On November 14, 2017,1 DCS filed a verified
petition alleging M.S. was a child in need of services (CHINS) under
Indiana Code section 31-34-1-1. The initial hearing on the CHINS petition
took place that same day.

  A factfinding hearing was held on December 13, 2017. At the hearing,
both parents waived the requirement that factfinding be concluded within
sixty days of the date the petition was filed and the matter was continued



1Under Indiana Code section 31-34-11-1(a), an initial sixty-day time period begins to run
“after a petition alleging that a child is in need of services is filed…” The sixty-day time
period in this case was set to elapse in mid-January 2018, and the allowable sixty-day
extension under subsection (b) of the same statute was set to expire on March 15, 2018.



Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020                       Page 2 of 10
to February 23, 2018. In the meantime, Mother requested production of
documents from the Danville Police Department relating to the
investigation of the death of Mother’s child. The Department moved to
quash Mother’s subpoena duces tecum and the matter was set for a
hearing on February 16, 2018. At the hearing, Mother requested a
continuance to resolve the discovery dispute, but the trial court expressed
uncertainty over whether it could extend the factfinding hearings beyond
the statutory 120-day deadline. Still, all parties agreed to waive the
deadline and the trial court continued the factfinding hearing and ordered
limited discovery of documents possessed by the Danville Police
Department.

   A full factfinding hearing was held on March 16, 2018. At the hearing,
Mother submitted over 2,000 video recordings into evidence—each lasting
about two minutes in length. The trial court granted Mother an additional
seven days to identify which of the videos were most relevant to the
CHINS petition. On April 10, Mother moved for an extension of time so
she could continue her review of the recordings.

  Factfinding concluded on April 17, 2018, but the final order
adjudicating M.S. as a CHINS was not issued until October 8, 2018. In the
intervening time, Mother requested judgment be entered immediately
because M.S. was still placed outside of Mother’s care. At the dispositional
hearing on October 31, 2018, Mother requested that the matter be
dismissed in light of recent caselaw from our Court of Appeals regarding
formal deadlines for CHINS actions. The trial court entered a dispositional
order on November 2, 2018, which denied Mother’s oral motion to dismiss
and ordered continued placement of the child with the maternal
grandmother. After the court’s order was issued, Mother renewed her
motion to dismiss on grounds that factfinding was not completed within
the statutorily imposed 120-day limit. The trial court denied the motion
and Mother appealed.

   In a unanimous decision, the Court of Appeals reversed and remanded
the matter with instructions to dismiss the case without prejudice. Matter
of M.S., 124 N.E.3d 1234, 1237 (Ind. Ct. App. 2019). In its opinion, the court
relied on the plain language of Indiana Code section 31-34-11-1 and its



Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020      Page 3 of 10
prior decision in Matter of T.T., 110 N.E.3d 441 (Ind. Ct. App. 2018), to
conclude that the General Assembly clearly intended that a factfinding
hearing in a CHINS proceeding must be completed—without exception—
within the 120-day timeframe set forth by statute. Id. at 1236.

  DCS petitioned for transfer, which we granted, thereby vacating the
Court of Appeals opinion. Ind. Appellate Rule 58(A).


Standard of Review
   Matters of statutory interpretation present pure questions of law and
are thus reviewed de novo. In re Adoption of B.C.H., 22 N.E.3d 580, 584 (Ind.
2014) (citing Gardiner v. State, 928 N.E.2d 194, 196 (Ind. 2010)). We
“presume[] that the legislature intended for the statutory language to be
applied in a logical manner consistent with the statute’s underlying policy
and goals.” Rodriguez v. State, 129 N.E.3d 789, 793 (Ind. 2019) (citing
Nicoson v. State, 938 N.E.2d 660, 663 (Ind. 2010)).


Discussion and Decision
   We are asked to consider whether a party to a CHINS proceeding may
move for a continuance that places the action outside of the legislatively
prescribed timeframe and then seek dismissal because the codified
deadline has expired. Here, Mother moved for a continuance, albeit for
good cause, to resolve a discovery dispute and sort through more than
2,000 different video recordings. In her motion to dismiss, however,
Mother argued that the statute is clear: CHINS proceedings must be
dismissed if factfinding is not concluded within the prescribed time limit.
On the other side of this dispute, DCS argues that such a rigid
interpretation would lead to a Catch-22. Stated differently, DCS believes
the trial court faced two choices: either rush through the case without
important evidence or allow the parties to build their case and risk
dismissal for failure to complete the hearing within the statutory
timeframe.




Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020      Page 4 of 10
   We begin our analysis with the statute governing the amount of time a
court may take to complete a factfinding hearing in a CHINS case. In
relevant part, Indiana Code section 31-34-11-1 provides:


      (a) Except as provided in subsection (b), unless the allegations
      of a petition have been admitted, the juvenile court shall
      complete a factfinding hearing not more than sixty (60) days
      after a petition alleging that a child is a child in need of services
      is filed in accordance with IC 31-34-9.


      (b) The juvenile court may extend the time to complete a
      factfinding hearing, as described in subsection (a), for an
      additional sixty (60) days if all parties in the action consent to
      the additional time.


      …


      (d) If the factfinding hearing is not held within the time set
      forth in subsection (a) or (b), upon a motion with the court, the
      court shall dismiss the case without prejudice.


While our Court has previously weighed in on other aspects of this
provision, see, e.g., In re K.D., 962 N.E.2d 1249 (Ind. 2012) (discussing the
requirement to hold a factfinding hearing under Indiana Code section 31-
34-11-1 when one parent admits the allegations of a CHINS petition and
the other parent denies the allegations), we have not yet had the
opportunity to review the statute’s procedural timeline. Our Court of
Appeals, however, has decided several cases that turn on the meaning of
this statute.

   One such case is Matter of J.R., 98 N.E.3d 652 (Ind. Ct. App. 2018), trans.
not sought. Over the parents’ objection, the trial court in Matter of J.R.
continued a CHINS case to a date outside of the sixty-day limit imposed
in subsection (a) of the statute. The child was adjudicated as a CHINS and
the parents appealed, arguing that the trial court erred in denying their
motion to dismiss. The Court of Appeals reversed, finding:


Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020        Page 5 of 10
       [T]here is no longer any reason to believe that the General
       Assembly intends Indiana Code section 31-34-11-1 to mean
       anything other than what its clear language indicates, i.e. that a
       factfinding hearing shall be completed within sixty days of the
       filing of a CHINS petition and that the failure to do so is
       grounds for dismissal. 2


Id. at 655 (emphasis in original). Further, the court noted, “if we were to
allow the deadline to be ignored here, trial courts could habitually set
these matters outside the time frame and there would be no consequence
whatsoever.” Id.

   This statute was again interpreted in Matter of T.T., 110 N.E.3d 441, 443
(Ind. Ct. App. 2018), trans. not sought. In that case, the mother acquiesced
to DCS’s motion to continue a CHINS action outside of the 120-day
window. Once beyond 120 days, the mother moved to dismiss on grounds
that the factfinding hearing had not been completed within the statutory
timeframe. The trial court denied the motion, but the Court of Appeals
reversed, finding that the General Assembly clearly intended the 120-day
period to be a hard deadline. Id. Further, the court found that although the
statute allowed for waiver of the sixty-day deadline, no such provision
enabled waiver of the 120-day deadline. Id. Thus, the court held, “[t]o
allow the parties to agree to dates beyond the maximum 120-day limit
would thwart the legislative purpose of timely rehabilitation and
reunification of families that are subject to CHINS proceedings.” Id.

  These cases are instructive though not controlling. We agree, for
example, that the sixty-day deadline may be waived with the consent of
both parties for any reason. See Matter of J.R., 98 N.E.3d at 655. Further, we




2We note that the Court of Appeals in its Matter of J.R. decision expressly found that Parmeter
v. Cass Cnty. Dep’t of Child Servs., 878 N.E.2d 444, 448 (Ind. Ct. App. 2007), a case that
interpreted a prior version of Indiana Code section 31-34-11-1, was no longer good law given
the General Assembly’s then-recent amendments to the statute. 98 N.E.3d at 655. In Parmeter,
the Court of Appeals interpreted the word “shall” within the statute as directory rather than
mandatory. 878 N.E.2d at 448. In 2012, the General Assembly added subsection (d) to the
existing statute as provided supra. See 2012 Ind. Acts 889.



Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020                     Page 6 of 10
accept that the General Assembly has made CHINS actions a priority by
placing time constraints on these proceedings and has provided a
mechanism for dismissal if the requirements are not met. See Matter of
T.T., 110 N.E.3d at 443. However, we do not think that the trial court acted
contrary to law in denying Mother’s motion to dismiss for several
reasons—each interrelated.

   First, both Matter of J.R. and Matter of T.T. present different
circumstances from the present action. In Matter of J.R., both parents
timely objected to the extension of the factfinding deadline beyond the
initial sixty days and moved to dismiss before the final hearing was held.
Here, Mother moved for a continuance that would set a factfinding
hearing outside of the statutory deadline and moved for dismissal once
outside the timeframe. Similarly, the facts set forth in Matter of T.T. gave
no reason for DCS’s request for continuance: the mother in that case
simply acquiesced. Here, however, Mother moved for a continuance for a
good reason. That is, she was in a discovery dispute with a third party and
needed access to records that were directly related to her ability to
provide a safe home environment for her child. In pursuing this evidence,
Mother also explicitly waived both the sixty and 120-day periods.

   Second, it bears repeating that CHINS proceedings are civil in nature.
Matter of Eq.W., 124 N.E.3d 1201, 1209 (Ind. 2019) (citing In re K.D., 962
N.E.2d at 1253). For its part, the General Assembly has codified significant
procedural and substantive provisions outlining the purposes and
procedures of CHINS proceedings. See id. at 1209-10; Ind. Code art. 31-34.
In addition to codified law, all parties to a CHINS proceeding are subject
to the Indiana Rules of Trial Procedure. Ind. Code § 31-34-9-7. But “to the
extent a statute is at odds with our [Rules of Trial Procedure], the rule
governs” on matters of procedure. Garner v. Kempf, 93 N.E.3d 1091, 1099
(Ind. 2018) (citation omitted). To be at odds or “in conflict…, it is not
necessary that the statutory rule be in direct opposition to our rule, so that
but one could stand per se.” State v. Bridenhager, 257 Ind. 699, 704, 279
N.E.2d 794, 796 (1972). “The rule and the statute need only be
incompatible to the extent that both could not apply in a given situation.”
Bowyer v. Ind. Dept. of Nat. Res., 798 N.E.2d 912, 917 (Ind. 2003).



Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020      Page 7 of 10
   We think that here, Indiana Code section 31-34-11-1 is procedural
because it includes mechanisms for extending the time by which
factfinding hearings should be completed in CHINS proceedings. See
generally State ex rel. Gaston v. Gibson Circuit Court, 462 N.E.2d 1049, 1051
(Ind. 1984) (finding a statute that provided parties with the procedural
mechanism and timeframe to request a change of judge was procedural in
nature). While section 31-34-11-1 provides a hard 120-day deadline, Rule
53.5 provides, “Upon motion, trial may be postponed or continued in the
discretion of the court, and shall be allowed upon a showing of good
cause established by affidavit or other evidence.” Thus, both the statute
and Trial Rule 53.5 could not apply in the present situation because one
mandates dismissal and the other allows for good cause extension of the
timeframe.

   Because our trial rules trump statutes on matters of procedure, Rule
53.5 allows extension of the 120-day deadline in Indiana Code section 31-
34-11-1(b) provided a party can show “good cause.” Where, as here, the
circumstances dictate good cause for a continuance, Trial Rule 53.5
controls and a trial court has discretion to grant a continuance without the
risk of mandatory dismissal for failure to complete the factfinding hearing
within 120 days.

   Allowing a “good cause” continuance beyond the 120-day deadline not
only provides fairness for the parties involved but also allows the
legislature’s intent to “prevail[] over the strict literal meaning of any word
or term.” State v. Int’l Bus. Mach. Corp., 964 N.E.2d 206, 209 (Ind. 2012)
(quoting Bushong v. Williamson, 790 N.E.2d 467, 471 (Ind. 2003)). See also
Matter of J.S., 130 N.E.3d 109, 113 (Ind. Ct. App. 2019) (same). We have
consistently observed the principle that “the purpose of a CHINS
adjudication is to protect children, not punish parents.” Matter of Eq.W.,
124 N.E.3d at 1209 (quoting In re K.D., 962 N.E.2d at 1258). Accordingly,
trial courts are afforded considerable discretion in ruling on motions for
continuances, including determining whether the moving parties have
shown good cause for requesting a continuance. See F.M. v. N.B, 979
N.E.2d 1036, 1039-40 (Ind. Ct. App. 2012) (finding a trial court abuses its
discretion in denying a request for a continuance if good cause has been
shown). There are no “mechanical tests” for determining whether a


Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020      Page 8 of 10
request for a continuance was made for good cause. See Blackford v. Boone
County Area Plan Com’n, 43 N.E.3d 655, 664 (Ind. Ct. App. 2015). Rather,
the decision to grant or deny a continuance turns on the circumstances
present in a particular case, id., and the circumstances of this particular
case justified the trial court’s decision. 3

   Here, the trial court did not abuse its discretion when it granted
Mother’s request for a continuance. Mother showed good cause when
requesting additional time to resolve her discovery dispute with the
Danville Police Department and sift through over 4,000 minutes of video
evidence. Because Mother showed good cause, the trial court did not err
in denying Mother’s motion to dismiss the action after the 120-day period
expired. While we are mindful of the importance of the statutory deadline
imposed by the General Assembly, the facts of this case justify the trial
court’s action in continuing the case beyond the prescribed timeframe.

   In light of these observations, we hold that Trial Rule 53.5 allows a
party to move for a good cause continuance under Indiana Code section
31-34-11-1(b). Unlike subsection (a) of the same statute which allows an
extension of time by agreement of the parties for any reason, a party
seeking to extend a CHINS action beyond 120 days must show good
cause. Given the General Assembly’s signal that these cases should be
completed within a certain deadline, we expect that cases like the present
one will be few and far between. However, Trial Rule 53.5 gives trial
courts the necessary flexibility to ensure fairness in these types of
proceedings and effectuate legislative intent.




3We urge our trial courts to carefully consider whether parties have truly shown good cause
for an extension of time. This may, at minimum, require a hearing to determine whether good
cause has been shown. But to create a clean record, we urge trial courts to make a finding, on
the record, that good cause has been shown for an extension of time. See James v. State, 716
N.E.2d 935, 941 (Ind. 1999) (emphasizing the importance of making a record for appellate
review).



Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020                    Page 9 of 10
Conclusion
   We hold today that, unlike the sixty-day deadline imposed by Indiana
Code section 31-34-11-1(a) that may be waived by consent of the parties,
the 120-day deadline contemplated by subsection 31-34-11-1(b) may be
enlarged only if a party shows good cause for a continuance. Because
Mother showed good cause for a continuance, the trial court did not err
when it denied Mother’s motion to dismiss the pending CHINS action
after the 120-day deadline expired. Therefore, the judgment of the trial
court is affirmed.4


Rush, C.J., and Massa, Slaughter, and Goff, JJ., concur.




ATTORNEY FOR APPELLANT
Zachary J. Stock
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Robert J. Henke
Deputy Attorney General
Indianapolis, Indiana




4Mother informed this Court that permanency for M.S. has been achieved through successful
reunification with Mother and urges that this issue is moot. An issue is moot “when no
effective relief can be rendered to the parties before the court.” Matter of Lawrence, 579 N.E.2d
32, 37 (Ind. 1991). CHINS adjudications, however, have legal implications that continue
beyond a particular proceeding such that they may be relevant in future CHINS proceedings.
See Matter of Eq.W., 124 N.E.3d at 1211. Therefore, we decline Mother’s invitation to declare
this issue moot.



Indiana Supreme Court | Case No. 19S-JC-505 | February 20, 2020                      Page 10 of 10